Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Leonard B. Tayler on April 6, 2021.

The application has been amended as follows: 
Please replace the previous sets of claims (filed October 23, 2021) with the following claims:

1.    (Currently Amended) A semiconductor system comprising:
	a processor;
	a storage configured to store data by communicating with the processor;
a first memory apparatus configured to receive and store a first workload and a second workload from the storage, and perform a first calculation wherein the first memory apparatus preferentially performs outputting the second workload to the second memory apparatus prior to the performing of the first calculation operation; and
calculation 

2.    (Original) The semiconductor system of claim 1, wherein the first memory apparatus has a faster operation speed than the storage, and the second memory apparatus has a faster operation speed than the first memory apparatus.

3.    (Original) The semiconductor system of claim 1, wherein the storage has a higher data storage capacity than the first memory apparatus, and the first memory apparatus has a higher data storage capacity than the second memory apparatus.

4.    (Original) The semiconductor system of claim 1, wherein the second memory apparatus has a wider bandwidth than the first memory apparatus.

5.    (Currently Amended) The semiconductor system of claim 1, wherein the second memory apparatus performs the second calculation calculation 

6-10. (Canceled)

11.    (Currently Amended) An operating method of a semiconductor system, the method comprising:

calculation 

	receiving, by a second memory apparatus, data corresponding to the second workload from the first memory apparatus, and performing a second calculation 

	performing, by the first memory apparatus, a first calculation 

12.    (Currently Amended) The method of claim 11, wherein the second calculation calculation 

13.    (Original) The method of claim 11, wherein the first memory apparatus has a faster operation speed than the storage, and the second memory apparatus has a faster operation speed than the first memory apparatus.

14.    (Original) The method of claim 11, wherein the second memory apparatus has a wider bandwidth than the first memory apparatus.

15.    (Original) The method of claim 11, wherein the storage has a higher data storage capacity than the first memory apparatus, and the first memory apparatus has a higher data storage capacity than the second memory apparatus.

calculation processing operation is performed, after the second memory apparatus receives the data corresponding to the second workload, simultaneously with the second calculation 

17.    (Currently Amended) The method of claim 11, further comprising:

	transferring, respectively by the first memory apparatus and the second memory
apparatus, the processor with results of the first calculation 
	performing, by the processor, a calculation calculation calculation 

18.    (Currently Amended) A semiconductor system comprising:
 	a stacked volatile memory circuit configured to perform a second calculation 
	a storage class memory circuit configured to load thereon a first workload and the second workload, to provide the stacked volatile memory circuit with the second workload and to perform a first calculation 
	a processor configured to respectively provide the stacked volatile memory circuit and the storage class memory circuit with first and second commands for the first and second calculation calculation 
	wherein the storage class memory circuit provides the second workload with a higher priority over the first calculation 


	a processor;
	a storage configured to store data by communicating with the processor; a first memory apparatus configured to receive a first workload and a second workload from the storage, store the first workload and the second workload to a first storage region, and perform a first calculation operation on the first workload, according to a request of the processor; and
	a second memory apparatus configured to receive the second workload from the first memory apparatus, and perform a second calculation operation on the second workload, according to a request of the processor, 
	wherein the first memory apparatus includes:
	a first data storage region configured to store data corresponding to the first workload and data corresponding to the second workload; and
	a first processing circuit configured to perform the first calculation operation on the data corresponding to the first workload,
	wherein the first data storage region includes a plurality of sub-regions, and wherein the data corresponding to the first workload is stored into the sub-regions in descending order from a sub-region of the highest turn within the plurality of sub-regions, and the data corresponding to the second workload is stored into the sub-regions in ascending order from a sub-region of the lowest turn within the plurality of sub-regions.

20. (New) The semiconductor system of claim 19, wherein the second memory apparatus includes:
	a second data storage region configured to store data corresponding to the second workload; and



21. (New) The semiconductor system of claim 19,
	wherein the first data storage region includes a plurality of sub-regions, and wherein sub-regions to store the data corresponding to the first workload and sub-regions to store the data corresponding to the second workload are differently assigned among the plurality of sub-regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137